 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9
10   Keith Goss,                                        No. CV-18-08077-PCT-DGC
11                  Plaintiff,                          ORDER
12   v.
13   United States of America,
14                  Defendant.
15
16          Plaintiff Keith Goss initially alleged eight claims related to his employment and
17   resignation from Tuba City Regional Health Care Corporation (“THC”). Doc. 1. The
18   parties stipulated that the United States is the sole defendant for Counts 1, 2, 3, and 6
19   pursuant to the Federal Tort Claims Act (“FTCA”). Docs. 24, ¶ 3, 34 at 3.1 The Court
20   dismissed the remaining claims. Doc. 34 at 16-17. Plaintiff has filed a motion in limine
21   to exclude key evidence, and Defendant moves to dismiss and for summary judgment on
22   the remaining counts in the case. Docs. 75, 76. No party requests oral argument. The
23   Court will deny Plaintiff’s motion in limine and grant Defendant’s motion.
24   I.     Background.
25          The following facts are undisputed unless otherwise noted. Plaintiff worked as a
26   podiatrist for THC from July 1, 2008 until he resigned on September 20, 2017. Docs. 1
27
28          1
              Citations are to page numbers attached to the top of pages by the Court’s electronic
     filing system.
 1   at 4, 17-1 at 3.    During his employment, Plaintiff complained about inappropriate
 2   expenditures of hospital money and inadequate medical care offered to tribal members.
 3   Doc. 1 ¶¶ 12-14. Plaintiff spoke to a reporter at the Navajo Times newspaper and with
 4   members of the Navajo Nation government about his concerns. Doc. 77 ¶ 12. Plaintiff
 5   also had significant disagreements with THC’s Chief Executive Officer (“CEO”), Lynette
 6   Bonar, and believed that other physicians unfairly received overtime and compensation
 7   benefits he did not. Id. ¶¶ 8-9; Doc. 80 ¶ 36. Dr. John Wright, head anesthesiologist,
 8   shared Plaintiff’s concerns. Doc. 80 ¶¶ 40-42. Other employees accused Plaintiff of
 9   various misdeeds, including prescribing excessive antibiotics, performing unnecessary
10   surgeries, receiving financial kickbacks from another medical center, and operating outside
11   his privileges. Doc. 77 ¶¶ 5-6. Plaintiff disputes these accusations. Id. ¶ 7.
12          THC has a number of policies regarding workplace conduct, including a violence-
13   free workplace policy, which provides that an offending employee “may be placed on
14   Administrative Leave with pay during the course of [an] investigation.” Docs. 77 ¶ 13,
15   77-2 at 258. Behavior that violates the policy includes intimidation, verbal abuse, offensive
16   jokes or comments regarding violence, actions causing fear, or “any other act, which in
17   management’s opinion, is inappropriate.” Docs. 77 ¶ 14, 77-2 at 257. THC also, in its
18   discretion, “may elect not to proceed through progressive discipline but may immediately
19   initiate a more serious discipline, including termination . . . even if the conduct is a first
20   violation.” Docs. 77 ¶ 15, 77-2 at 262.
21          While on duty in July 2017, Plaintiff met with a THC physician’s assistant, Jason
22   Watabe, who secretly recorded their conversation. Doc. 77 ¶ 17-18. Plaintiff used highly
23   vulgar language aimed at Bonar and other THC employees. Doc. 77 ¶ 21. Plaintiff stated
24   that he was going to cut Bonar’s head off, that he was from a “mafia family,” and that
25   “[Bonar is] going to see everything I ever learned from my family.” Id. Defendant
26   interpreted these words as specific threats against Bonar. Id. Plaintiff disputes Defendant’s
27   characterization of the exchange as threatening. Doc. 80 ¶ 21
28


                                                 -2-
 1          Watabe informed Bonar of their conversation and turned the recording over to
 2   THC’s human resources department. Doc. 77 ¶ 26. On July 20, 2017, THC placed Plaintiff
 3   on administrative leave and hired an attorney to investigate Plaintiff and the statements he
 4   made to Watabe. Id. ¶¶ 27, 29. Plaintiff was never terminated and continued to receive
 5   full pay and benefits while on administrative leave. Id. ¶ 28. Plaintiff subsequently
 6   resigned and now contends that THC placed him on administrative leave in retaliation for
 7   his complaints about THC. Id. ¶ 31.
 8   II.    Plaintiff’s Motion in Limine.
 9          Plaintiff moves to exclude the contents of Watabe’s recording of their conversation,
10   claiming that the conversation was private and that Watabe violated the Federal Wiretap
11   Act, 18 U.S.C. § 2510 et seq. (“the Act”). Doc. 75. The Act “is designed to prohibit ‘all
12   wiretapping and electronic surveillance by persons other than duly authorized law
13   enforcement officials engaged in investigation of specified types of major crimes.’”
14   Greenfield v. Kootenai Cty., 752 F.2d 1387, 1388 (9th Cir. 1985) (quoting S. Rep.
15   No. 1097, 90th Cong., 2d Sess.). The Act makes it unlawful for a person to “intentionally
16   intercept . . . any wire, oral, or electronic communication.” 18 U.S.C. § 2511.2
17          But the Act also provides that:
18          It shall not be unlawful under this chapter for a person not acting under color
            of law to intercept a wire, oral, or electronic communication where such
19
            person is a party to the communication or where one of the parties to the
20          communication has given prior consent to such interception unless such
            communication is intercepted for the purpose of committing any criminal or
21          tortious act in violation of the Constitution or laws of the United States or of
22          any State.
23   Id. § 2511(2)(d).
24
25
26
            2
              The Act defines the term “intercept” as the “aural or other acquisition of the
27   contents of any wire, electronic, or oral communication through the use of any electronic,
     mechanical, or other device.” 18 U.S.C. § 2510(4).
28


                                                 -3-
 1          The Supreme Court has interpreted the Act’s phrase “under ‘color’ of law” to mean
 2   “under ‘pretense’ of law.” Screws v. United States, 325 U.S. 91, 111 (1945). A public
 3   employee’s actions are under pretense of law only if they are “in some way ‘related to the
 4   performance of his official duties.’” Huffman v. Cty. of L.A., 147 F.3d 1054, 1058 (9th Cir.
 5   1998) (citations omitted). A public employee who is “pursuing his own goals and [i]s not
 6   in any way subject to control by [his public employer]” does not act under pretense of law
 7   unless he “purport[s] or pretend[s]” to do so. Id. (citations and quotations omitted).
 8          Watabe testified that nobody told him to record his conversation with Plaintiff.
 9   Doc. 77-2 at 127. He decided to make the recording out of concern for the hospital and its
10   employees arising from two conversation Watabe had with Plaintiff earlier the same day.
11   Id. at 128.   Watabe described the earlier conversations as outlandish, extreme, and
12   threatening. Id. When Plaintiff called to talk with Watabe a third time, Watabe decided to
13   record the conversation. Id. The conversation occurred in a small room at the hospital,
14   and Watabe recorded it on a hospital iPhone and later uploaded the recording to his
15   personal account. Id. at 130. Watabe testified that he could not recall ever recording
16   another conversation, and that he was not aware of any other THC employee ever recording
17   conversations. Id.    Bonar testified that she was not aware of employees recording
18   conversations and that she did not know of anyone telling Watabe to record his
19   conversation with Plaintiff. Id. at 100.
20          Plaintiff appears to make three arguments in support of his claim that the recording
21   violated the Act and therefore should be excluded from evidence.
22          First, Plaintiff asserts that Watabe was a federal employee who met with Plaintiff
23   on federal property. Doc. 75 at 1. As noted above, however, a public employee’s actions
24   occur are under “pretense of law” only if they are “in some way ‘related to the performance
25   of his official duties.’” Huffman, 147 F.3d at 1058. Plaintiff presents no evidence that the
26   recording was somehow related to Watabe’s duties as a physician’s assistant.
27          Second, Plaintiff suggests that Watabe recorded the conversation at the behest of
28   his supervisor, Dr. Kelley. But Plaintiff’s evidence does not support this conclusion.


                                                 -4-
 1   Plaintiff cites testimony by Dr. Wright that he heard Dr. Kelley state that the hospital had
 2   gotten rid of a “big evil” when Plaintiff departed. Doc. 75-1 at 2. And he cites evidence
 3   that Watabe, after turning the recording over the human resources, told Dr. Kelley about
 4   the recording. Doc. 75-1 at 14. But Plaintiff provides no evidence that Dr. Kelley’s views
 5   about Plaintiff or his departure were ever communicated to Watabe, and no evidence that
 6   Dr. Kelley in any way directed or asked Watabe to make the recording. Watabe’s
 7   testimony about why he made the recording is unrebutted.
 8          Third, Plaintiff suggests that Watabe committed the tort of invasion of privacy or
 9   violated Plaintiff’s Fourth Amendment rights when he recorded the conversation. The
10   Court does not agree.
11          As the Ninth Circuit has explained, “the focus is not upon whether the interception
12   itself violated another law; it is upon whether the purpose for the interception – its intended
13   use – was criminal or tortious.” Sussman v. Am. Broad. Cos., 186 F.3d 1200, 1202 (9th
14   Cir. 1999) (citation omitted). Plaintiff presents no evidence that Watabe intended to use
15   the recording to commit the tort of invasion of privacy. The only evidence of Watabe’s
16   intention – his own testimony – shows that he made the recording because of concern for
17   the hospital and its employees. Furthermore, although Arizona recognizes the tort of false
18   light invasion of privacy, that tort “protects against the conduct of knowingly or recklessly
19   publishing false information or innuendo that a reasonable person would find highly
20   offensive.” Godbehere v. Phx. Newspapers, Inc., 783 P.2d 781, 786, 788 (1989). The
21   publicity must involve a “major misrepresentation of the plaintiff’s character, history or
22   beliefs[.]” Id. at 787. Plaintiff has presented no evidence that Watabe intended to portray
23   Plaintiff in a false light, or that publication of the recording would have done so.3
24
25          3
               Plaintiff does not specify the form of invasion of privacy he asserts. The
     Restatement recognizes several. See Restatement (Second) of Torts § 652A et seq. (1977).
26   The only possible form besides false light would be instruction upon seclusion, but this tort
     requires that a person “intentionally intrude[], physically or otherwise, upon the solitude or
27   seclusion of another or his private affairs or concerns[.]” Restatement § 652B. Plaintiff
     makes no argument that Watabe intruded on his seclusion or private affairs. To the
28   contrary, Plaintiff himself voluntarily chose to make the statements to Watabe that were
     recorded.

                                                  -5-
 1          Nor did the recording violate Plaintiff’s Fourth Amendment rights. There is no
 2   constitutionally protected expectation of privacy in information that a person voluntarily
 3   reveals to another. If one of the parties to the conversation consents to the recording, the
 4   Fourth Amendment is not violated. See United States v. White, 401 U.S. 745, 749, 752
 5   (1971) (citation omitted); see United States v. Puchi, 441 F.2d 697, 700 (9th Cir. 1971).
 6          In short, Plaintiff has presented no evidence that Watabe made the recording under
 7   pretense of law, at the direction of THC or any of its employees, or with the intent to
 8   commit a crime or tort. The undisputed evidence shows that Watabe was “pursuing his
 9   own goals” in documenting Plaintiff’s words – words he construed as threats to the hospital
10   and its employees. Huffman, 147 F.3d at 1058. Because Plaintiff has not shown that
11   Watabe’s recording violated the Act, the Court will deny Plaintiff’s motion in limine.
12   III.   Legal Standards.
13          A.     Motion to Dismiss.
14          A motion to dismiss under Rule 12(b)(1) can be either a facial or factual attack on
15   jurisdiction. Thornhill Publ’g Co. v. Gen. Tel. & Elec. Corp., 594 F.2d 730, 733 (9th Cir.
16   1979). A factual attack “disputes the truth of the allegations that, by themselves, would
17   otherwise invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035,
18   1039 (9th Cir. 2004). The plaintiff’s allegations are not taken as true, the court may look
19   beyond the pleadings, and the plaintiff has the burden of proving jurisdiction. Id. The
20   plaintiff must “present affidavits or any other evidence necessary to satisfy its burden[.]”
21   St. Clair v. City of Chino, 880 F.2d 199, 201 (9th Cir. 1989).
22          B.     Summary Judgment.
23          Summary judgment is appropriate if the moving party shows that there is no genuine
24   dispute as to any material fact and the movant is entitled to judgment as a matter of law.
25   Fed. R. Civ. P. 56(a). Only disputes over facts that might affect the outcome of the suit
26   will preclude summary judgment, and the disputed evidence must be “such that a
27   reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty
28   Lobby, Inc., 477 U.S. 242, 248 (1986). The evidence must be viewed in the light most


                                                -6-
 1   favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
 2   U.S. 574, 587 (1986), and all justifiable inferences are drawn in that party’s favor because
 3   “[c]redibility determinations, the weighing of evidence, and the drawing of inferences from
 4   the facts are jury functions,” Anderson, 477 U.S. at 255.
 5   IV.    Discussion.
 6          Four   claims     remain   in   this   case:   negligence   (Count 1),   constructive
 7   discharge (Count 2), intentional infliction of emotional distress (Count 3), and negligent
 8   supervision (Count 6).
 9          A.     Counts 1, 2, and 6.
10          “Absent a waiver, sovereign immunity shields the Federal Government and its
11   agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994). The FTCA waives the
12   federal government’s immunity:
13          for injury or loss of property, or personal injury or death caused by the
            negligent or wrongful act or omission of any employee of the Government
14
            while acting within the scope of his office or employment, under
15          circumstances where the United States, if a private person, would be liable
            to the claimant in accordance with the law of the place where the act or
16          omission occurred.
17
     28 U.S.C. § 1346(b)(1). The FTCA exempts any claims “based upon the exercise or
18
     performance or the failure to exercise or perform a discretionary function or duty on the
19
     part of a federal agency or an employee of the Government[.]” § 2680(a).
20
            Defendant moves to dismiss Counts 1, 2, and 6 on the basis of this “discretionary
21
     function” exception. Doc. 76 at 2, 7. Defendant contends that Plaintiff’s placement on
22
     administrative leave was discretionary, and the Court therefore lacks subject matter
23
     jurisdiction. Doc. 76 at 4. Plaintiff argues that Defendant’s actions were not discretionary
24
     and that its decision to place him on leave did not further public policy. Doc. 79 at 7, 10.4
25
26
            4
              Defendant’s motion makes a factual attack on jurisdiction. It looks past the
27   allegations of the complaint and asserts that an exception to the FTCA applies and the
     Court therefore lacks subject matter jurisdiction. In considering this argument, Plaintiff’s
28   allegations are not taken as true, the Court may look beyond the pleadings, and Plaintiff
     has the burden of proving jurisdiction. See Safe Air, 373 F.3d at 1039.

                                                   -7-
 1          The Supreme Court has established a two-part test for determining when the
 2   discretionary function exception applies. Berkovitz v. United States, 486 U.S. 531, 536-37
 3   (1988). First, courts ask whether the challenged action involved an element of judgment.
 4   Gonzalez v. United States, 814 F.3d 1022, 1027 (9th Cir. 2016). This part of the test is not
 5   satisfied if a “federal statute, regulation, or policy specifically prescribes a course of action
 6   for any employee to follow.” Berkovitz, 486 U.S. at 536. Second, if there is room for
 7   judgment, courts determine whether the judgment is of a kind that the exception was
 8   designed to protect. Id.
 9          Defendant asserts that the first part of the discretionary function test is satisfied
10   because Plaintiff can identify no policy or regulation specifying how THC should supervise
11   its employees and THC’s policies regarding discipline are completely discretionary.
12   Doc. 76 at 5-6. Plaintiff does not address this argument. Rather, Plaintiff appears to argue
13   that the exception does not apply because Watabe acted in bad faith and “violated
14   Plaintiff’s constitutional and statutory rights to privacy” in recording their private
15   conversation. Doc. 79 at 7-9. But as discussed above, Plaintiff has not shown that Watabe
16   violated Plaintiff’s rights in recording the conversation.5
17          Plaintiff does not dispute that THC’s disciplinary policies are discretionary,
18   including decisions to place employees on administrative leave. As THC’s policy states:
19          at its sole discretion, [THC] may elect not to proceed through progressive
20          discipline but may immediately initiate a more serious discipline, including
            termination, as the behavior/offense or repeated violation of policy may
21          require. This may include terminating an employee, even if the conduct is a
22          first violation.

23   Doc. 77-2 at 262 (emphasis added). The policy further states that an offending employee
24   “may be placed on Administrative Leave with pay during the course of [an] investigation.”
25
            5
              Plaintiff’s briefing on this issue is particularly muddled. Plaintiff contends that
26   “Defendant confuses the applicability of various legal doctrines” without identifying which
     doctrines, and he does not explain how Defendant is incorrect. Doc. 79 at 6. Plaintiff also
27   notes that THC was “not doing it through disciplinary procedures but instead, getting
     [Plaintiff] to confide in Watabe so he could record the private conversation.” Id. at 7. But
28   Plaintiff does not make clear what he means by “it,” or how this argument relates
     Defendant’s decision to place him on administrative leave.

                                                   -8-
 1   Id. at 258 (emphasis added). Employees can be placed on administrative leave for a
 2   number of reasons, including “any [] act, which in management’s opinion, is
 3   inappropriate.” Docs. 77 ¶ 14, 77-2 at 257 (emphasis added).
 4          Plaintiff does not address these policies, which clearly grant discretion to THC on
 5   how to discipline its employees. Aside from arguing that Watabe improperly recorded the
 6   conversation, Plaintiff presents no facts or case law to suggest that THC’s placement of
 7   Plaintiff on administrative leave was not discretionary. And “[e]ven if the decision is an
 8   abuse of the discretion granted, the exception will apply.” Terbush v. United States, 516
 9   F.3d 1125, 1129 (9th Cir. 2008) (citations omitted).
10          Defendant argues that the second part of the discretionary function exception is also
11   satisfied because the hiring, training, and supervision of employees implicate policy
12   considerations and are the types of judgments the exclusion was designed to protect.
13   Doc. 76 at 6. The Court agrees. This Circuit has held that “the decision of whether and
14   how to retain and supervise an employee . . . are the type of discretionary judgments that
15   the [FTCA] exclusion was designed to protect.” Doe v. Holy See, 557 F.3d 1066, 1084
16   (9th Cir. 2009); see Vickers v. United States, 228 F.3d 944, 950-51 (9th Cir. 2000) (“This
17   court and others have held that decisions relating to the hiring, training, and supervision of
18   employees usually involve policy judgments of the type Congress intended the
19   discretionary function exception to shield.”); Nurse v. United States, 226 F.3d 996, 1001
20   (9th Cir. 2000) (holding that plaintiff's claims of “negligent and reckless employment,
21   supervision and training of” employees “fall squarely within the discretionary function
22   exception”).
23          Plaintiff’s Counts 1, 2, and 6 fall within the discretionary function exception. The
24   Court will dismiss them.
25          B.      Constructive Discharge (Count 2).
26          Count 2 also fails for a second reason. Under the FTCA, a defendant can be liable
27   only to the extent a private person would be liable in accordance with the law of the place
28   where the act or omission occurred. 28 U.S.C. § 1346(b)(1). Defendant argues that


                                                 -9-
 1   Arizona does not recognize constructive discharge as a tort. Doc. 76 at 8. The Court
 2   agrees.
 3           In Peterson v. City of Surprise, 418 P.3d 1020 (Ariz. Ct. App. 2018), a former
 4   employee sued the City of Surprise, alleged constructive discharge and breach of contract,
 5   and argued that she was compelled to resign because the city failed to protect her from
 6   intolerable discriminatory conduct based on her gender and military status. 418 P.3d at
 7   1022. The court of appeals acknowledged that Arizona law allows an employee to claim
 8   constructive discharge based on an employer’s “outrageous conduct” or failure to remedy
 9   “objectively difficult or unpleasant working conditions” that would compel a reasonable
10   employee to resign. Id. at 1023; see A.R.S. § 23-1502(A). But the Court made clear that
11   “although constructive discharge may transform a resignation into a discharge, by itself, it
12   does not afford an employee a remedy.” Peterson, 418 P.3d at 1023; see Wood v. Univ.
13   Phys. Healthcare, No. CV-13-00063-PHX-JAT, 2013 WL 6170604, at *4 (D. Ariz. Nov.
14   21, 2013). Thus “[t]o prevail on a claim for constructive discharge, an employee also must
15   prove a common-law or statutory claim for wrongful termination.” Peterson, 418 P.3d at
16   1023.
17           The Court has indicated that one possible claim would be breach of Plaintiff’s
18   employment contract under A.R.S. § 23-1501(A)(3)(a). See Doc. 34 at 4 n.2. But the
19   remedies under this section are limited to the remedies for a breach of contract. This is
20   clearly not a tort within the FTCA. See 28 U.S.C. § 2680(h); 25 C.F.R. § 900.183(a), (b).
21           Plaintiff argues that “Defendant accepted responsibility under the [FTCA] [and]
22   thus cannot now claim it is not a tort.” Doc. 79 at 11. Plaintiff presents no legal support
23   for this contention. He has the burden of showing that he has asserted a viable tort claim.
24           Plaintiff also argues that A.R.S. § 23-1501 provides that an employee “shall have
25   the right to bring a tort claim for wrongful termination in violation of the public policy set
26   forth in the statute.” Doc. 79 at 11 (quoting § 23-1501(A)(3)(b)). But this section provides
27   that “[a]n employee has a claim against an employer for termination of employment” if
28   “[t]he employer has terminated the employment relationship of [the] employee in violation


                                                 - 10 -
 1   of a statute of this state.” A.R.S. § 23-1501(A)(3)(b). Plaintiff does not identify a state
 2   statute that was violated by his alleged constructive discharge. Section (A)(3)(b) further
 3   provides that “[i]f the statute provides a remedy to an employee for a violation of the
 4   statute, the remedies provided to an employee for a violation of the statute are the exclusive
 5   remedies for the violation of the statute or the public policy set forth in or arising out of the
 6   statute[.]” Id. Plaintiff does not identify a statutory remedy he seeks to obtain. The final
 7   sentence of the section – which Plaintiff quotes – states that “[i]f the statute does not
 8   provide a remedy to an employee for the violation of the statute, the employee shall have
 9   the right to bring a tort claim for wrongful termination in violation of the public policy set
10   forth in the statute.” Id. But such a tort claim must still be based on violation of a state
11   statute, and Plaintiff identifies none. Nor does he show that the violated statute does not
12   provide a remedy, a showing required for him to assert a tort claim. See Doc. 79 at 11-12.
13          Plaintiff argues only that he “was targeted by Watabe who then used the tape to help
14   his boss obtain the goal of getting rid of the ‘big evil,’” and that “after sitting on the tape
15   which the Defendant claims was a threat and basis for discipline, Plaintiff was given
16   inconsistent and troubling letters from Tuba City and then from their attorney about the
17   reasons for the investigation.” Doc. 79 at 11. But these arguments do not overcome the
18   fact that Arizona has no tort of constructive discharge (the claim asserted in Count 2) or
19   that Plaintiff has failed to identify a statutory violation for which he can assert a tort claim
20   under A.R.S. § 23-1501(A)(3)(b). This additional reason supports summary judgment on
21   Count 2.
22          C.     Intentional Infliction of Emotional Distress (Count 3).
23          The tort of intentional infliction of emotional distress requires proof of three
24   elements: (1) the conduct must be “extreme and outrageous”; (2) the defendant must intend
25   to cause emotional distress or recklessly disregard that such distress will, with a near
26   certainty, occur from his conduct; and (3) severe emotional distress must occur as a result
27   of the defendant’s conduct. Citizen Publ’g Co. v. Miller, 115 P.3d 107, 110 (2005) (citing
28   Ford v. Revlon, 734 P.2d 580, 585 (1987)). To satisfy the “extreme and outrageous”


                                                  - 11 -
 1   element, a defendant’s conduct must be “so outrageous in character and so extreme in
 2   degree as to go beyond all possible bounds of decency and be regarded as atrocious and
 3   utterly intolerable in a civilized community.” Mintz v. Bell Atl. Sys. Leasing Int’l, Inc., 905
 4   P.2d 559, 563 (Ariz. Ct. App. 1995).
 5          Plaintiff alleges that THC employees intentionally inflicted emotional distress on
 6   him by “making false allegations” about him, “having [Watabe] illegally record a private
 7   conversation,” and placing him on administrative leave “without naming any reasons and
 8   under the guise that it was an investigation into the hospital.” Doc. 1 at 9. Defendant
 9   argues that the purported misconduct was not, as a matter of law, extreme and outrageous.
10   Doc. 76 at 11. The Court agrees.
11          Aside from imprecisely arguing that several THC employees wanted Plaintiff out
12   of his position and that Watabe’s recording was unlawful, Plaintiff has presented no
13   evidence from which a reasonable jury could find that the alleged conduct was “so
14   outrageous in character and so extreme in degree as to go beyond all possible bounds of
15   decency and be regarded as atrocious and utterly intolerable in a civilized community.”
16   Mintz, 905 P.2d at 563; see Anderson, 477 U.S. at 248. Conduct “may be otherwise
17   tortious, and even illegal, and not be outrageous.” Al-Asadi v. City of Phoenix, No. CV-
18   09-47-PHX-DGC, 2010 WL 3419728, at * 7 (D. Ariz. Aug. 27, 2010) (citing Pankratz v.
19   Willis, 744 P.2d 1182, 1192 (Ariz. Ct. App. 1987)).
20          “‘It is extremely rare to find conduct in the employment context that will rise to the
21   level of outrageousness necessary to provide a basis for recovery for the tort of intentional
22   infliction of emotional distress.’” Mintz, 905 P.2d at 563 (quoting Cox v. Keystone Carbon
23   Co., 861 F.2d 390 (3d Cir. 1988)). This is especially true considering the discretionary
24   nature of THC’s disciplinary policy, which gave it plenary authority to place employees on
25   administrative leave. See Doc. 77-2 at 262.
26          IT IS ORDERED:
27          1.     Plaintiff’s motion in limine (Doc. 75) is denied.
28


                                                 - 12 -
 1   2.    Defendant’s motion to dismiss and for summary judgment (Doc. 76) is
 2         granted.
 3   3.    The Clerk is directed to enter judgment and terminate this action.
 4   Dated this 21st day of February, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       - 13 -
